DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feser, US 1,210,623.
	Feser discloses the claimed invention including a tool capable of cleaning a blender blade assembly, the tool comprising a handle (16) and a head (unlabeled, portion from which the bristles 13, 14 extend from and includes arms 10, 11) with a first set of cleaning elements disposed at a first height and in a semi-circle at a first radius about a common axis (13), and a second set of cleaning elements disposed at a second height and in a semi-circle at a second radius about the common axis (14), wherein the head comprises a pair of rigid arms holding the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 2 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feser, US 1,210,623 in view of Baertschi, 2012/0110768.
	Feser discloses all elements previously mentioned above, however fails to disclose that the first set of cleaning elements comprise vertical blades or that the first and second sets of cleaning elements are formed from a resilient material. The tool of Feser is intended for use as a tooth brush, wherein the cleaning elements are bristle tufts (13, Page 1 Line 42). It is known in the art that bristle tufts or bristles are formed of a resilient material, typically nylon.

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second cleaning elements of Feser so that the first cleaning elements include resilient vertical blades and the second cleaning elements, as taught by Baertschi to also be resilient to achieve a suitable brushing effect.
	Further regarding claim 4, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second set of cleaning elements of Feser to comprise the vertical blades taught by Baertschi, in order to provide a brushing element that is resilient and deflects easily during brushing and cleaning.
3.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feser, US 1,210,623 and Baertschi, 2012/0110768 as applied to claim 2, in view of Huang, US 2004/0074035.
	Feser discloses all elements previously mentioned above and further comprises a planar body (faces of 10 or 11 where cleaning elements 13 and 14 extend, shown in cross section in Figures 3-4). Feser (and Baertschi) fail to disclose that the second set of cleaning elements comprises nodules formed on an edge of a planar body.

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second set of cleaning elements taught by Feser and Baertschi so as to comprise cleaning elements comprising nodules, as taught by Huang, so that there are gentle cleaning elements.
Allowable Subject Matter
4.	Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In Feser, the first and second sets of cleaning elements are arranged in the same first and second planes (see Figure 3). The first and second sets of cleaning elements are not arranged in different planes.
Response to Arguments
5.	Applicant's arguments filed 29 October 2021 have been fully considered but they are not persuasive. 
The Applicant argues that in Feser has first and second cleaning elements that appear to be substantially the same height. The Applicant argues that when the claimed invention is to be does not require that the first height is different than the second height. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the first set of cleaning elements are at a first height that is different than a second height of the second cleaning elements) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It is also well known that toothbrushes have bristle tufts that vary in length in order to access hard to reach interdental regions (or for other reasons) during brushing. 
	With regards to the arguments presented to newly added claim 10, the Examiner interprets that the bristles of tufts of Feser are linear and extend in two directions (one direction from the free ends of tufts/bristles and extends in the direction where the tuft/bristles are planted).
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272. The examiner can normally be reached typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg